KIRKWOOD, L.R., Associate Judge.
This court previously affirmed the trial court’s justification for retention of jurisdiction and remanded for resentencing to correct the way in which the trial court imposed the retention, 454 So.2d 73.
The defendant filed a pro se motion seeking to be sentenced under the Sentencing Guidelines which the trial court properly denied. The appellant mistakenly relies upon Reid v. State, 460 So.2d 921 (Fla. 2d DCA 1984). In that case, the district court reversed the entire sentence as it was in excess of the legal maximum sentence.
In affirming the trial court’s justification for retention, this court limited the resen-tencing to the correction of the technical defect in the judgment and sentence which did not include the right to a complete resentencing since the original sentence was not vacated.
AFFIRMED.
DAUKSCH and ORFINGER, JJ., concur.